     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

DAVID MOORE d/b/a MOORE FAMILY                      Case No.: 20-cv-252 (PJS/HB)
FARMS, et al.,
                                Plaintiffs,      MEMORANDUM IN SUPPORT
                                                 OF DEFENDANTS’ MOTION
                   v.                                  TO DISMISS

C.H. ROBINSON WORLDWIDE, INC. et                     Submitted to Special Master
al.,
                             Defendants.

       Defendants C.H. Robinson Worldwide, Inc., C.H. Robinson Company, Inc., and

C.H. Robinson Company (collectively “CHR” or “Defendants”), by and through their

undersigned counsel, hereby submit this Memorandum of Law in support of its Motion to

Dismiss, pursuant to Fed. R. Civ. P. 12(b)(6).

                                   INTRODUCTION

       As CHR explained in its Motion to Consolidate Terry Lusk, Jason Lusk, and

Justin Luck d/b/a JTJ Farms v. C.H. Robinson Worldwide, Inc., et al., No. 20-cv-879

(PJS/HB) (the “Lusk” case), with David Moore d/b/a Moore Family Farms, et al., v. C.H.

Robinson Worldwide, Inc., et al., No. 20-cv-252 (PJS/HB) (the “Moore” case) (Moore,

ECF 97), Plaintiffs have improperly split claims arising from one cause of action into two

cases. Their belated division of their claims and realignment of individual Plaintiffs

between and among the two cases is improper, and reveals their true goal of avoiding the

rule against one-way intervention. Both Moore and Lusk arise from a common core of

alleged facts and legal claims—that CHR violated the Perishable Agricultural

Commodities Act (“PACA”) and allegedly breached duties arising from its contracts with
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 2 of 17




the Plaintiff growers. Indeed, despite the fact that each of the Moore Plaintiffs purports

to possess so-called “Failure to Disclose” claims, all of the Moore Plaintiffs have dropped

such claims in the Moore case, and will instead pursue them as class members in the Lusk

case. (Moore, ECF 56 at 2; id., 80)

       Through their procedural maneuvering, the Moore Plaintiffs seek to avoid the rule

against one-way intervention, and it is anticipated that they will attempt to attack CHR

collaterally in Lusk—a case that is arguably worth more to the Plaintiffs—with a

favorable ruling in Moore (however unlikely that may be). To be clear, CHR does not

concede that this matter is appropriate for class action treatment and will oppose any

attempt to certify the class. Rather, CHR argues that consolidation is necessary to avoid

the claim-splitting attempted by the Moore Plaintiffs. Indeed, the Moore Plaintiffs’

maneuvering to split their claims is not only wasteful, but also improper, and the Moore

case should either be dismissed without prejudice, so that their claims can be added to or

consolidated with the Lusk case, or stayed pending the outcome of Lusk.

                  FACTUAL & PROCEDURAL BACKGROUND1

I.     Plaintiffs Assert Disclosure and Marketing Claims in the Townsend and
       Moore Cases.

       On December 7, 2018, Townsend Brothers Ag Enterprises, LLC (“Townsend”), a

Florida-based watermelon grower, filed its original complaint against CHR. (Case No.

18-cv-03348 (“Townsend”), ECF 1.) Over the next several months, Townsend amended

its Complaint twice, and eleven other Plaintiffs filed related lawsuits against CHR. These

1
 The relevant background, set forth in this Memorandum for ease of reference, is also
described in CHR’s Motion to Consolidate. (Moore, ECF 98.)

                                            2
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 3 of 17




lawsuits—nine in total—contained a mixture of what the parties have called “Failure to

Disclose” claims (“Disclosure” claims) and “Failure to Market” claims (“Marketing”

claims), all of which arose out of the parties’ annual contracts with CHR. (Townsend,

ECF ¶¶ 21-25; Moore, ECF 36 ¶¶ 91-102; id., ECF 80 ¶¶ 63-76; Lusk, ECF 1 ¶¶ 58-83.)

In October 2019, at the parties’ request, the Court consolidated all nine lawsuits into

Townsend and ordered the twelve Plaintiffs to file a consolidated complaint.

        In response, on November 12, 2019, the Townsend Plaintiffs filed       a complaint

that consolidated all of the Plaintiffs’ prior claims, but also included claims from twelve

new Plaintiffs and class action allegations.    (Townsend, ECF 104.)       The Townsend

putative class action complaint asserted substantially the same Disclosure and Marketing

claims that now reside in Lusk and Moore, respectively. (Compare Townsend, ECF 104

with Lusk, ECF 1 & Moore, ECF 80.) Thus, the claims that Plaintiffs have split between

Moore and Lusk were previously asserted together in the Townsend case in November

2019.

        After Plaintiffs filed the consolidated complaint in Townsend, they acknowledged

and argued in favor of the desirability of litigating all of their Disclosure and Marketing

claims in one case. In fact, on November 13, 2019, Plaintiffs’ counsel sent the Court

correspondence arguing in support of consolidation of the class action claims and

procedural device with the individual claims asserted by Townsend and the new

plaintiffs. (Declaration of Mark W. Wallin, ¶ 2, Ex. A.) Plaintiffs’ counsel argued that

the class action claims should be consolidated with both the existing claims in Townsend

as well as the claims asserted by the new plaintiffs because, in the event additional cases


                                            3
        CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 4 of 17




were filed by Plaintiffs’ counsel against CHR, “[Plaintiffs] would have sought

consolidation of those cases because . . . those claims and defenses are all identical.”

(Id.)

         Although CHR initially objected to the filing of this class action complaint on

procedural grounds, it ultimately agreed that consolidation of the Disclosure claims,

Marketing claims, and class claims was the most efficient path forward.2 (Townsend,

ECF 109 at 2.) Despite CHR’s agreement to include the class claims in the Townsend

case, Plaintiffs’ counsel ultimately requested that the Court strike their own class action

Complaint filed in Townsend. (Id. at 7.) Then, on December 6, 2019, Townsend and the

11 other Plaintiffs filed a consolidated complaint against CHR, which removed the class

claims but included both Disclosure and Marketing claims. (Townsend, ECF 112.) Just

over a month later, on behalf of 12 additional named plaintiffs, Plaintiffs’ counsel filed

the Moore putative class action complaint, which also asserted Disclosure and Marketing

claims that, by their terms, completely subsumed the Townsend consolidated complaint.

(Moore, ECF 1; see also ECF 24, 27 & 50.)


2
  CHR’s objection was based upon the fact that the Court had ordered consolidation of
previously-filed related cases, and the Parties were attempting to stipulate to certain facts
to facilitate early summary judgment motions. Plaintiffs’ filing of the class action claims
in Townsend went beyond what the Court had instructed with respect to consolidation,
and fundamentally changed the trajectory of the case, which at the time was moving
toward summary judgment. CHR objected to the inclusion of class claims at that
juncture because seeking summary judgment before class certification violated the rule
against one-way intervention encompassed by Rule 23. Ultimately, however, CHR
agreed that allowing the Townsend Plaintiffs to amend their Complaint to allege class
action claims was the most efficient path forward, but in agreeing to proceed under a
putative Class Action Complaint, CHR explained that it was no longer amenable to early
summary judgment motions.

                                             4
      CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 5 of 17




II.    Plaintiffs Separate and Sort the Disclosure and Marketing Claims Into Moore
       and Lusk.

       During a January 2020 hearing in Townsend, CHR advised Plaintiffs and the Court

that it intended to file a motion to consolidate the Townsend and Moore matters, which

CHR did on February 14, 2020. (Moore, ECF 24.) Before the Court could rule on

CHR’s consolidation motion, Plaintiffs’ counsel repeatedly amended the Moore

complaint in an attempt to avoid consolidation. First, on March 3, 2020, Plaintiffs filed

an amended class complaint in Moore that amended (among other allegations) the

proposed class definition. (Id., ECF 36.) Then, on April 3, 2020, without obtaining

consent from CHR, two of the named Plaintiffs in Moore, JTJ Farms and JMR Farms,

voluntarily dismissed all of their claims in Moore (Id., ECF 51) and on the same day

refiled their Disclosure claims on behalf of a putative class in Lusk. (Lusk, ECF 1.) Also

on April 3, 2020, the remaining named Plaintiffs in Moore (improperly)3 dismissed their

Disclosure claims and class claims against CHR, leaving only the Marketing claims.

(Moore, ECF 52.)



3
 By its own terms, Rule 41(a)(1) permits dismissal of an “action,” which refers “not to all
the claims against all defendants in the case, but to all the claims asserted against a single
defendant.” See Pedroza v. No Lomas Auto Mall, Inc., No. CIV 07-0591 JB/RHS, 304
F.R.D. 307, 322, 2014 U.S. Dist. LEXIS 170635, *43 (D.N.M. Nov. 30, 2014). Where a
plaintiff only intends to dismiss some of its claims against a defendant, the plaintiff must
pursue amendment under Rule 15 rather than dismissal under Rule 41. See, e.g., Smith v.
Lurie, No. 09-3513 (DWF/SER), 2011 U.S. Dist. LEXIS 122012, *2-3 (D. Minn.
October 21, 2011) (“[T]he Court concludes that Plaintiffs’ motion is properly before the
Court as a motion to amend, as opposed to a motion for voluntary dismissal pursuant
Rule 41(a)(2), with respect to their request for partial dismissal of the complaint.”)

                                              5
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 6 of 17




      Plaintiffs’ counsel then advised the Court, based upon their series of voluntary

dismissals, which they filed after CHR filed its reply in support of consolidation (Id.,

ECF 50), that they planned to consolidate what remained of Moore with the Townsend

case. (Id., ECF 56.) Plaintiffs represented to the Court that, prior to the voluntary

dismissals, all of the plaintiffs in Townsend and Moore asserted Disclosure claims, while

some of the Plaintiffs in each case alleged Marketing claims. (Id.) Plaintiffs proposed

that the newly consolidated Moore/Townsend case would include only Marketing claims

and—aside from JTJ Farms and JMR Farms who filed the Lusk class action complaint—

any Plaintiff who only had Disclosure claims, but not Marketing claims, would drop out

of the Moore case and would simply be members of the putative class in Lusk. (Id.)

      After the Court entered an Order consolidating Townsend and what was left of

Moore (Townsend, ECF 197), Plaintiffs filed a Second Amended Consolidated Complaint

(the “SACC”) under the Moore case number, consolidating Townsend and Moore, with

Moore as the lead Plaintiff. (Moore, ECF 80.). The SACC in Moore was based upon

Plaintiffs’ Failure to Market theory of recovery. (See id. ¶¶ 55-75.) The Moore SACC

included all of the original Moore Plaintiffs, except JTJ Farms and JMR Farms, but

included only three of the Plaintiffs from the Townsend consolidated complaint.

(Compare Moore, ECF 80 with Moore, ECF 36 & Townsend, ECF 112.)

      The SACC—now the operative complaint—in Moore asserts many overlapping

allegations as the Lusk class action complaint. Both cases implicate PACA. (Moore,

ECF 80 ¶¶ 3-6, 36, 77-85; Lusk, ECF 1, ¶¶ 2-7, 151-178.) Both cases are also allegedly

based upon the agreements between CHR and all Plaintiff growers, which agreements


                                           6
       CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 7 of 17




supposedly give rise to duties that CHR owes to the Plaintiff growers and the putative

class of growers. (Moore, ECF 80 ¶¶ 31-35, 63-76, 90-105; Lusk, ECF 1 ¶¶ 58-83, 186-

208.) The same contracts that Plaintiffs allege give rise to their Marketing claims also

allegedly give rise to Plaintiffs’ Disclosure claims. (Moore, ECF 36 ¶¶ 91-102; id., ECF

80 ¶¶ 63-76; Lusk, ECF 1 ¶¶ 58-83.) What is more, both the Moore case and the Lusk

case assert the same causes of action: (1) violation of PACA; (2) breach of contract;

(3) breach of fiduciary duty; and (4) breach of implied duty of good faith and fair dealing.

(Moore, ECF 80 ¶¶ 77-110; Lusk, ECF 1 ¶¶ 151-213.)

III.    The Parties’ Meet and Confer Efforts Regarding this Motion.

        During the April 8, 2020 and April 28, 2020 hearings in the now-consolidated

Moore case, CHR represented to Plaintiffs and to the Court that it intended to seek

consolidation of the Lusk and Moore matters. (Wallin Decl., ¶ 3, Ex. B, Tr. of April 8,

2020 Hearing at 24:12-25:9; Ex. C, Tr. of April 28, 2020 Hearing at 26:20-25.) The

Court indicated that it would prefer that any such consolidation motion be filed sooner

than later. (Wallin Decl., ¶ 4, Ex. C at 31:17-22; id. at 32:8-18; id. at 45:10-17.)

        Accordingly, on May 5, 2020, CHR sent Plaintiffs’ counsel a letter requesting a

meet and confer, pursuant to Local Rule 7.1, concerning consolidation. (Wallin Decl., ¶

5, Ex. D.) CHR also sought to meet and confer with Plaintiffs concerning the Rule 12

motions that it planned to file in both Moore and Lusk. (Id.) Due to the Court’s directive

to file its consolidation motion with all due haste, and because at the time CHR’s

deadline to responsively plead to the SACC in Moore was May 15, 2020, CHR requested




                                              7
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 8 of 17




that Plaintiffs respond to its letter and schedule a meet and confer by May 8, 2020. The

parties met and conferred on May 11, 2020, but failed to reach agreement during the call.

      After the call, Plaintiffs’ counsel claimed confusion over CHR’s position, but

agreed that the motion to consolidate “based on [Moore, ECF 60 ¶ 4], does not require a

pre-motion meet and confer.”         (Wallin Decl., ¶ 6, Ex. E, May 11, 2020, Email

Correspondence from P. Stern.) Due to their maneuvering to date, CHR has no cause to

believe that Plaintiffs genuinely believe that more discussion will persuade Plaintiffs to

dismiss the Moore lawsuit and consolidate it with Lusk. Rather more discussion would

only cause CHR to lose precious time to prepare its Motion, which it only had 14 days to

do under the Federal Rules, at the time. Thus, CHR discharged its obligation to meet and

confer with Plaintiffs, and it advised Plaintiffs that it would proceed with filing its

motions as outlined in its letter.    (Wallin Decl., ¶ 7, Ex. F, May 13, 2020, Email

Correspondence from P. Wozniak.)

      On May 15, 2020, as CHR prepared to file this motion, the Court entered an Order

appointing Judge Richard Solum (ret.) as Special Master (ECF 94) and extending the

time for CHR to file it responsive pleading in this matter until June 29, 2020. (ECF 95.)

Also on May 15, 2020, Judge Schiltz’s courtroom deputy emailed the parties to advise

them that no motions may be filed without the approval of the Special Master. (Wallin

Decl. ¶ 8, Ex. G, May 15, 2020, Email Correspondence from C. Glover.) During the

parties’ June 4, 2020 initial conference with the Special Master, CHR requested

permission to file this Motion, which the Special Master granted.




                                            8
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 9 of 17




                                  LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss requires the Court to consider all facts alleged

in the complaint as true, and construe the pleadings in the light most favorable to the non-

moving party. Bhd. of Maint. of Way Employees v. Burlington N. Santa Fe R.R., 270

F.3d 637, 638 (8th Cir. 2001). To survive a motion to dismiss, however, a complaint

must provide more than “‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action[.]’”     Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). To avoid dismissal, a

complaint must include “sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Id. (internal quotation marks omitted). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

“Where a complaint pleads facts that are merely consistent with a defendant's liability, it

stops short of the line between possibility and plausibility” and, therefore, must be

dismissed. Id. (internal quotation marks omitted).

                                      ARGUMENT

I.     MOORE   SHOULD    BE   DISMISSED                     BECAUSE         PLAINTIFFS
       IMPROPERLY SPLIT THEIR CLAIMS

       It is well established that all claims based on a common set of facts must be

brought together, and cannot be parsed out to be heard by different courts. Sparkman

Learning Ctr. v. Arkansas Dep’t of Human Servs., 775 F.3d 993, 1000 (8th Cir. 2014)

(citing Elgin v. Dep’t of Treasury, 567 U.S. 1, 34 (2012) (“Plaintiffs generally must bring



                                             9
    CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 10 of 17




all claims arising out of a common set of facts in a single lawsuit, and federal district

courts have discretion to enforce that requirement as necessary to avoid duplicative

litigation.”); see also Stone v. Department of Aviation, 453 F.3d 1271, 1278 (10th Cir.

2006) (“A plaintiff's obligation to bring all related claims together in the same action

arises under the common-law rule of claim preclusion prohibiting the splitting of

actions”); 18 C. Wright et al., Federal Practice and Procedure § 4406, p. 40 (2d ed.2002,

Supp.2011) (discussing “principles of ‘claim splitting’ that are similar to claim

preclusion, but that do not require prior judgment”).

       Claim splitting involves bringing two lawsuits based on a common set of facts

with slightly different theories of recovery. Pearson v. City of Big Lake, Minn., No. CIV.

10-1745 JRT/FLN, 2011 WL 1136443, at *4 (D. Minn. Mar. 25, 2011). Minnesota

courts have long held that parties to a litigation may not split their claims.       E.g.,

Charboneau v. Am. Family Ins. Co., 481 N.W.2d 19, 21 (Minn. 1992). Minnesota courts

distinguish between claim splitting and the related doctrine of res judicata based on the

nature of the relief sought by the party asserting claim splitting. Brown–Wilbert, Inc. v.

Copeland Buhl & Co., 732 N.W.2d 209, 222 (Minn. 2007). “Where a dismissal with

prejudice is sought, claim splitting supports that remedy only if the elements of res

judicata are also present.” Id. (emphasis added). However, where a dismissal without

prejudice or a stay is sought, “claim splitting may be considered as an abatement defense

even though the elements of res judicata are not present” when it appears there are two

pending causes of action involving the same common nucleus of facts. Id.




                                            10
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 11 of 17




       Further, although the application of res judicata depends on a final judgment in

one action, the defense of claim-splitting may be asserted during the pendency of both

related cases. MacIntyre v. Lender Processing Servs., Inc., No. CIV. 12-1514 PAM/SER,

2012 WL 4872678, at *2 (D. Minn. Oct. 15, 2012). Nonetheless, the principles of res

judicata illuminate the claim-splitting determination. Id. If the remedy the defendant

seeks is dismissal without prejudice, the claim-splitting analysis need not include a

determination that all of the claims in the second lawsuit would be precluded as under res

judicata. Id.

       Courts use the principles of res judicata to evaluate a claim-splitting defense, so

that a party may not raise in a second suit a claim that is “part of the transaction, or series

of connected transactions, out of which [a prior proceeding] arose.”             Restatement

(Second) of Judgments § 24(1). Like res judicata, the prohibition against claim-splitting

bars a plaintiff from bringing in a second action claims that “were raised or could have

been raised in the prior suit” or claims that arise out of the “same nucleus of operative

facts as the prior claim.” Lane v. Peterson, 899 F.2d 737, 741, 742 (8th Cir. 1990).

       Based on the forgoing principles, Plaintiffs’ division and realignment of their

claims amounts to improper claim-splitting.         Accordingly, the Court must dismiss

without prejudice the Moore case (so that it may be combined with Lusk), or in the

alternative, stay the Moore case until the Lusk case is resolved.

       A.       The Moore and Lusk Cases Arise Out of a Common Nucleus of Alleged
                Facts and Law




                                              11
    CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 12 of 17




       The allegations of fact and law asserted by Plaintiffs in both the Moore and Lusk

cases arise from the same common nucleus. As a result, Plaintiffs’ attempt to now split

their claims into two different cases is improper.

       The MacIntyre v. Lender Processing Servs., Inc. case is illustrative. 2012 WL

4872678, at *2. In MacIntyre, the court dismissed plaintiff’s complaint, pursuant to Rule

12(b)(6), finding that plaintiff’s attempt to bring two lawsuits based upon her

employment with defendant violated the “prohibition against claim-splitting.” Id. at *1-

2. Plaintiff first brought a breach of contract lawsuit in state court against her former

employer, alleging that the defendant failed to pay her bonus. Id. at *1. Plaintiff later

brought suit against the defendant for discrimination under Title VII, which was removed

to federal court. Id. The defendant employer then moved to dismiss the federal court

lawsuit, arguing that plaintiff had improperly split her claims. Id.

       Granting defendant’s motion, the district court explained that “Plaintiff [has]

merely presented different legal claims which spring from the same set of facts.” Id. at

*3. Relying on res judicata principles, the court reasoned that a plaintiff may not

bringing claims in a second action that “were raised or could have been raised in the prior

suit” or could arise out of the “same nucleus of operative facts as the prior claim.” Id.

(quoting Lane v. Peterson, 899 F.2d 737, 741, 742 (8th Cir. 1990)). Consequently, the

court dismissed plaintiff’s subsequently filed discrimination case, and instructed her to

amend her previously filed case to include her allegations of discrimination. Id. at *3;

see also Pearson v. City of Big Lake, Minn., No. CIV. 10-1745 JRT/FLN, 2011 WL

1136443, at *4 (D. Minn. Mar. 25, 2011) (dismissing claims pursuant to Rule 12(b)(6),


                                             12
     CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 13 of 17




finding that plaintiff improperly split his claims by “using the same facts to assert slightly

different causes of action, and if he had sought to amend the consolidated complaint in a

timely fashion this litigation would likely have been unnecessary”).

       Much like in McIntyre, here, both Moore and Lusk allegedly arise out of the same

or similar annual contracts for the marketing and sale of produce. Based upon these

allegedly similar contracts and transactions, Plaintiffs assert virtually the same four

causes of action predicated upon PACA, supposed fiduciary duties, and the contracts

between CHR and the Plaintiff growers. Further, just as in McIntyre, that Plaintiffs’

theories of recovery are slightly different is immaterial, because both Moore and Lusk

arise from an alleged common nucleus of facts and law. Indeed, Plaintiffs’ Marketing

claims and Disclosure claims are merely different theories of breach allegedly based upon

the same grower contracts.

       The res judicata-type analysis applied by the Eighth Circuit demonstrates further

why Plaintiffs’ separation of Moore and Lusk amounts to improper claim-splitting.

Plaintiffs’ amended the Moore and Townsend cases by withdrawing their Disclosure

claims, which claims were previously alleged in both Townsend and Moore cases, and

shifting them to the newly-filed Lusk case—which was filed by Plaintiffs who were

formerly a part of the Moore case alone. (ECF 38 at 6.) All of the named Plaintiffs in

Moore are putative members of the proposed class in Lusk. Therefore, if either case were

to proceed to final judgment, the Plaintiffs participating in both cases, either as named

Plaintiffs or putative class members, would be barred from pursuing any claims in the

other case. MacIntyre, 2012 WL 4872678, at *2 (finding that plaintiff improperly split


                                             13
    CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 14 of 17




her claims and stating “[w]hen a valid and final judgment rendered in an action

extinguishes the plaintiff’s claim..., the claim extinguished includes all rights of the

plaintiff to remedies against the defendant with respect to all or any part of the

transaction, or series of connected transactions, out of which the action arose”).

       Indeed, beyond Plaintiffs’ allegations, Plaintiffs’ counsel themselves evidently

believe (or believed) that the facts alleged and claims asserted arose from a common

nucleus because they previously asserted these allegations and claims together in one

case—first in Townsend, and then in Moore. (Townsend, ECF 102; Moore, ECF 1, 36.)

Plaintiffs’ counsel cannot credibly argue otherwise.

       As a result, because Moore and Lusk not only arise from the same common

nucleus of facts and law, but also because the cases were originally brought together, the

Court should dismiss the Moore case without prejudice to consolidate or merge such

claims with the Lusk claims. Alternatively, the Court should stay the Moore case pending

the outcome of Lusk.

       B.     Plaintiffs Have Split Their Claims to Improperly Gain a Procedural
              Advantage

       Through their procedural maneuvering, the Moore Plaintiffs are attempting to

make an end-run around the rule against one-way intervention, and then will seek to use a

favorable summary judgment decision (however unlikely that is) in Moore collaterally

against CHR in Lusk, where the stakes are arguably higher. See Rule 23(c)(1).4 Yet, if a


4
 In 1966, the drafters amended Rule 23 to specifically prohibit “one-way intervention.”
Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 545-49 (1974). The drafters amended the
Rule because they found it “unfair to allow members of a class to benefit from a

                                             14
    CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 15 of 17




summary judgment motion in Moore is unfavorable, the Lusk Plaintiffs will not be bound

by the decision and will seek another bite at the apple. Plaintiffs’ efforts to circumvent

the rule against one-way intervention demonstrate why their claim-splitting is improper,

and why the Moore case must be either consolidated or merged with Lusk.

       Indeed, in opposition to CHR’s previous Motion to Consolidate (Moore, ECF 38),

Plaintiffs admitted that they would be within their rights to use a favorable decision in

Townsend as a sword against CHR in Moore, based upon collateral estoppel. And CHR

expects that the Plaintiffs would assert the same argument relative to Moore and Lusk.5

Yet, the case cited by Plaintiffs in Opposition to CHR’s original consolidation motion

recognizes why Plaintiffs’ maneuvering and claim-splitting is improper. In Parklane

Hosiery Co. v. Shore, 439 U.S. 322 (1979), cited by Plaintiffs, the Supreme Court

recognized that “in cases where a plaintiff could easily have joined in the earlier action or

where . . . the application of offensive estoppel would be unfair to a defendant, a trial

judge should not allow the use of offensive collateral estoppel.” Id. at 331. Here,

Plaintiffs could “easily” combine the claims in the Moore and Lusk cases. They in fact

already did so, twice: first alleging then striking the Townsend class action allegations,

and second alleging then voluntarily dismissing the class claims in Moore.




favorable judgment without subjecting themselves to the binding effect of an unfavorable
one.” Id. at 547.
5
  Indeed, given the overlap in PACA and breach of fiduciary duty claims in the two cases,
Plaintiffs will undoubtedly attempt to parlay a favorable decision concerning either of
those causes of actions in Moore, however unlikely that favorable decision may be, into a
collateral estoppel argument in Lusk.

                                             15
    CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 16 of 17




       Accordingly, dismissal without prejudice, or in the alternative entering a stay in

Moore pending the resolution of Lusk, is appropriate not only because both Moore and

Lusk arise from the same common nucleus of operative facts, but also because of

Plaintiffs’ attempts to gain an improper and unfair procedural advantage.

                                     CONCLUSION

       Through their words and actions, Plaintiffs’ counsel have effectively admitted that

the Moore and Lusk cases arise from allegations of common fact and law, and should

therefore proceed together. Yet in order to game the rules of procedure, Plaintiffs have

improperly split the parties and claims making up the Moore and Lusk cases. CHR

requests that the Court put a stop to Plaintiffs’ maneuvering, so that this case can proceed

in an orderly manner. For the reasons stated herein, CHR respectfully requests that the

Court grant its motion and enter an Order dismissing without prejudice the Moore

complaint pursuant to Rule 12(b)(6). In the alternative, CHR requests that the Court stay

the Moore case until the Lusk case has been resolved.




                                            16
    CASE 0:20-cv-00252-PJS-HB Document 105 Filed 06/04/20 Page 17 of 17




Dated: June 4, 2020               Respectfully Submitted,

                                  FAFINSKI MARK & JOHNSON, P.A.


                                  s/ Patrick J. Rooney
                                  Patrick J. Rooney (#0198274)
                                  Bradley R. Hutter (#0396531)
                                  Adina R. Florea (#0395026)
                                  Flagship Corporate Center
                                  775 Prairie Center Drive, Suite 400
                                  Eden Prairie, MN 55344
                                  (952) 995-9500
                                  patrick.rooney@fmjlaw.com
                                  bradley.hutter@fmjlaw.com
                                  Adina.florea@fmjlaw.com

                                  Peter Wozniak (admitted pro hac vice)
                                  Mark Wallin (admitted pro hac vice)
                                  Barnes & Thornburg LLP
                                  One North Wacker Drive, Suite 4400
                                  Chicago, IL 60606-2833
                                  Peter.Wozniak@btlaw.com
                                  MWallin@btlaw.com

                                  Attorneys for Defendants C.H. Robinson
                                  Worldwide, Inc., C.H. Robinson Company, Inc.,
                                  and C.H. Robinson Company




                                    17
